DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 25 August 2022 has been entered.
Response to Amendment
	Claims 1, 3, 6-13 and 15-16 from the amendment of 25 August 2022 are examined. Claims 2, 4-5 and 14 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites low pressure compressor includes four or five stages and  the cruise pressure ratio is 4.5:1. The cruise average pressure ratio is related to the cruise pressure ratio according to the following equation- (cruise average pressure ratio)Nstages =4.5. For a low pressure compressor with four stages, the average cruise pressure ratio is about 1.456 and for five stages, the average cruise pressure ratio is about 1.351. Claim 1 further recites a cruise pressure ratio for the high pressure compressor is 8:1 and the high pressure compressor has eight or nine stages. For a high pressure compressor with eight stages or nine stages, the average cruise pressure ratio is about 1.297 or about 1.26, respectively.
 Claim 3, which depends from claim 1, recites the cruise average stage pressure ratio for the low pressure compressor is between 1.35:1 and 1.45:1. For a low pressure compressor with four stages, none of the values in the range result in a cruise pressure ratio of 4.5:1. For a low pressure compressor with five stages, there is only one value in the range, about 1.351:1, that provides a cruise pressure ratio of 4:5. The other values don’t result in a cruise pressure ratio of 4.5:1. Hence, claim 3 is unclear. 
Claim 6, which depends from claim 1, recites the cruise average stage pressure ratio for the high pressure compressor is between 1.26:1 and 1.3:1. As discussed above, only two values of about 1.297 for eight stages and about 1.26 for 9 stages in the range provide a cruise pressure ratio of 8:1 as claimed. The remaining values in the range don’t provide a cruise pressure ratio of 8:1. Hence, claim 6 is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasel (US 2018/0230912) in view of Walsh and Fletcher (Gas Turbine Performance, Ch. 5).
Regarding claim 1, Hasel teaches a gas turbine engine (Figs. 1-3) comprising: a high pressure turbine (30); a low pressure turbine (34) including four or more stages(¶50, 4 stages, ¶143, 4 or 5 stages); a high pressure compressor (22) coupled to the high pressure turbine by a high pressure shaft (38)(¶115) the high pressure compressor including eight or nine compressor stages (¶47, 9 stages, ¶146, 8-12 stages); and a propulsor (14) and a low pressure compressor (18) coupled to the low pressure turbine (34) via a low pressure shaft (42) and a reduction gearbox (52); the low pressure compressor including four or five compressor stages (¶25, ¶37, 4 stages); and the high pressure compressor and low pressure compressor together define a core overall pressure ratio (¶83, equal to 50, ¶142, greater than 35, greater than 40, greater than 50 and up to 70).
Hasel doesn’t teach a core overall pressure ratio of 36:1. Instead, Hasel teaches a value of greater than 35. In case where the claimed ranges, in this case a core overall pressure ratio of 36:1, "overlap or lie inside ranges disclosed by the prior art," in this case 35 or greater, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Hasel teaches the invention as discussed so far. In ¶143, Hassel teaches a low pressure compressor ratio between 4 and 6, as measured at sea-level, which for a core overall pressure ratio of 36:1 as taught by Hasel, provides a high pressure compress ratio between 6 and 9. Thus, Hasel teaches ranges of the low pressure compressor pressure ratio and the high pressure compressor pressure ratio that overlap with the claimed ranges at sea-level static conditions. However, Hasel doesn’t teach values of a low pressure compressor pressure ratio and the high pressure compressor pressure ratio at cruise conditions.
Walsh and Fletcher, chapter 5, teaches compressors for bypass gas turbine engines. Chart 5.20 on page 285 teaches a core overall pressure ratio at cruise conditions (11000 M and Mach=.8) of 36:1 for various bypass ratios and turbine entry temperatures. Chart 5.2, which is valid for cruise conditions, teaches for a 4 four stage, low pressure compressor pressure, pressure ratios between about 3 and 5.5 and for a five stage compressor low pressure compressor, pressure ratios between about 4 and 6.5. Thus, Walsh and Fletcher teaches a combined low pressure compressor pressure ratio for 4 or 5 compressor stages is between about 3 and 6.5 at cruise. With a cruise overall pressure ratio of 36 and a low pressure compressor pressure ratio between 3 and 6.5 at cruise, Walsh and Fletcher teaches the high pressure compressor pressure ratio at cruise is between about 5.54 and 12. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Hasel have a core overall pressure ratio of 36:1 at cruise conditions, a low pressure compressor pressure ratio between 3 and 6.5 at cruise conditions and a high pressure compressor pressure ratio of between 5.54 and 12 at cruise conditions, as taught by Walsh and Fletcher, because it has been held that use of known technique - in this case designing a jet engine, to improve similar devices - in this case a jet engine, in the same way - in this case to result in a core overall pressure ratio of 36:1 at cruise conditions, a low pressure compressor pressure ratio between 3 and 6.5 at cruise conditions and a high pressure compressor pressure ratio of between 5.54 and 12 at cruise conditions, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Hasel in view of Walsh and Fletcher teaches the invention as discussed so far, but, doesn’t teach a low pressure compressor ratio of 4.5:1 and a high pressure compressor ratio of 8:1 at cruise conditions. In case where the claimed ranges, in this case a low pressure compressor ratio of 4.5:1 and a high pressure compressor ratio of 8:1 at cruise conditions, "overlap or lie inside ranges disclosed by the prior art," in this case, a low pressure compressor ratio at cruise conditions between 3:1 and 6.5:1 and a high pressure compressor ratio at cruise conditions between 5.54:1 and 12:1, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Regarding claim 3, as best understood, Hasel in view Walsh and Fletcher teaches the invention as claimed and discussed above for claim 1 and Hasel in view Walsh and Fletcher further teaches the low pressure compressor defines a cruise average stage pressure ratio of between 1.35:1 and 1.45:1. (For the cruise overall pressure ratio of 36 described above for claim 1, the low pressure compressor ratio can be 4.5 when the engine has a low pressure compressor with 5 stages. Thus, the cruise average stage pressure ratio is 1.351:1, which is within the claimed range).
Regarding claim 6, as best understood, Hasel in view Walsh and Fletcher teaches the invention as claimed and discussed above for claim 1 and Hasel in view Walsh and Fletcher further teaches the high pressure compressor defines a cruise average stage pressure ratio of between 1.26 and 1.3 (For the cruise pressure ratio of 36 described above for claim 1, the high pressure compressor ratio can be 8:1 and the engine can have 8 high compressor stages. Thus, the cruise average stage pressure ratio is 1.297, which is within the claimed range). 
Regarding claim 7, Hasel in view Walsh and Fletcher teaches the invention as claimed and discussed above and Hasel further teaches the high pressure turbine consists of two or fewer stages (¶11, two stages).
Regarding claim 8, Hasel in view Walsh and Fletcher teaches the invention as claimed and discussed above and Hasel further teaches the low pressure turbine consists of four stages (¶50).
Regarding claim 9, Hasel in view Walsh and Fletcher teaches the invention as claimed and discussed above and Hasel further teaches the reduction gearbox comprises a star gearbox (¶119).
Regarding claim 10, Hasel in view of Walsh and Fletcher teaches the invention as claimed and discussed above for claim 1 and Hasel further teaches the gear reduction ratio is greater than 2.6 and less than 3.5 (¶119).
In the case where the claimed ranges, in this case a reduction ratio of approximately 3, "overlap or lie inside ranges disclosed by the prior art," in this case between 2.6 and 3.5, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Regarding claim 11, Hasel in view of Walsh and Fletcher teaches the invention as claimed and discussed above and Hasel further teaches the low pressure compressor is positioned axially upstream of the high pressure compressor (Fig. 1).
Regarding claim 12, Hasel in view of Walsh and Fletcher teaches the invention as claimed and discussed above and Hasel further teaches the propulsor is in the form of an open rotor, or a ducted fan (Fig. 1).
Regarding claim 13, Hasel in view of Walsh and Fletcher teaches the invention as claimed and discussed above and Hasel further teaches each compressor or turbine stage includes a row of rotor blades and a row of stator vanes (Fig. 3).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hasel (US Publication 2018/0230912) and Walsh and Fletcher, as applied to claim 13, further in view Keenan (US 20180058246). 
Hasel in view of Walsh and Fletcher teaches the invention as claimed and discussed above for claim 13. 
Hasel in view of Walsh and Fletcher doesn’t teach the row of stator vanes are variable stator vanes.
Keenan teaches variable stator vanes in a gas turbine engine (¶15). Variable stator vanes permit the angle of incidence of the exiting air onto the rotor blades to be corrected to angles which the rotor blades can tolerate without flow separation (¶6). The use of variable stator vanes permits the angle of one or more rows of stator vanes in a compressor to be adjusted, while the engine is running, for example in accordance with the rotational speed and mass flow of the compressor (¶7). Any one of the stator vane rows 70 in the gas turbine engine 10 may be a variable stator vane ( VSV ) row (¶60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Hasel in view of Walsh and Fletcher have the row of stator vanes be variable stator vanes, as taught by Keenan, in order to order to prevent flow separation while the engine is operated at different speeds.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hasel (US 2018/0230912) in view of Pointon (US 2019/0048826).
Regarding claim 16, Hasel teaches a gas turbine engine (Figs. 1-3) comprising: a high pressure turbine (30); a low pressure turbine (34) including five stages (¶143, 5 stages); a high pressure compressor (22) coupled to the high pressure turbine by a high pressure shaft (38)(¶115) the high pressure compressor including eight or nine compressor stages (¶47, 9 stages); and a propulsor (14) and a low pressure compressor (18) coupled to the low pressure turbine (34) via a low pressure shaft (42) and a reduction gearbox (52); the low pressure compressor including four or five compressor stages (¶25, ¶37, 4 stages); the high pressure compressor consists of eight or nine compressor stages (¶47, 9 stages); and the high pressure compressor and low pressure compressor together define a core overall pressure ratio of greater than 36:1 (¶83, equal to 50, ¶142, greater than 35, greater than 40, greater than 50 and up to 70).
Hasel doesn’t teach the low-pressure compressor has a cruise pressure ratio of between 2.3 and 2.8. 
Pointon teaches a geared turbofan engine (Fig. 1) with a cruise pressure ratio of 40 (¶30). The high cruise pressure ratio provides increases thermodynamic efficiency and decreases fuel burn. Pointon teaches the low pressure compressor may be configured to provide a pressure ratio in use of between 2:1 and 4:1 (¶19). The high pressure compressor may be configured to provide a pressure ratio in use of between 10:1 and 30:1 (¶20). Based upon the teachings of Pointon, many combinations of the pressure ratios of the low pressure compressor and the high pressure compressor can be selected that fall within the claimed ranges, such that the cruise pressure ratio equals 40. For example, in Pointon, a low pressure compressor ratio of 2.8 and high pressure compressor ratio of 14.286 provides a cruise pressure ratio of about 40 each of which falls within the claimed ranges taught in Pointon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Hasel have a cruise pressure ratio of 40, a low pressure compressor ratio of 2.8 and high pressure compressor ratio of 14.286, as taught by Pointon, in order to order to decrease fuel consumption at cruise, as taught by Pointon.
Hasel in view of Pointon teaches the invention as discussed so far but doesn’t teach the low pressure compressor has  a cruise pressure ratio of between 2.3 and 2.8. 
In case where the claimed ranges, in this case the low pressure compressor has  a cruise pressure ratio of between 2.3 and 2.8, "overlap or lie inside ranges disclosed by the prior art," in this case 2.8, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection discussed above that were necessitated by Applicant’s amendments. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations. Regarding new claim 16, as discussed above, Hasel teaches a five stage low pressure turbine in ¶143.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P. OLYNICK/Examiner, Art Unit 3741